Citation Nr: 1624488	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for low back strain. 
 
2.  Entitlement to an initial disability rating in excess of 30 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son.




ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1973 to October 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied the Veteran's claim for an increased rating for his service-connected low back strain.  

The Veteran testified before the Board at a videoconference hearing in February 2012.  A transcript of the hearing has been associated with the claims file.

The Board remanded the Veteran's case in April 2012 for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claim.  Pursuant to that remand, the AOJ obtained additional examination of the Veteran and, in a June 2012 rating decision, assigned a separate 30 percent disability rating for radiculopathy of the left lower extremity secondary to his service-connected low back strain, effective from May 9, 2012.

The Board most recently remanded the claim in December 2014 for further evidentiary development.  In March 2015, the Veteran underwent a VA examination, and the AOJ issued a supplement statement of the case that same month, in which the Veteran's 20 percent rating for his low back strain was continued.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The issue of radiculopathy of the right lower extremity has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's low back strain was manifested by subjective complaints of pain; objective findings reflected pain on motion, tenderness, decreased movement, and range of motion functionally limited to no worse than flexion of 35 degrees.

2.  The radiculopathy of the Veteran's left lower extremity has been manifested by symptoms more closely approximating severe incomplete paralysis of the external popliteal nerve (common peroneal).



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for low back strain for the entirety of the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regard to the Veteran's claim for increase for his low back strain, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  A letter in December 2004 set out the type of evidence needed to substantiate his claim.

With respect to the Veteran's radiculopathy of the left lower extremity, the claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations for his claims in March 2005, May 2007, May 2012, November 2013, October 2014, and March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A.  Low Back Strain

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In its April 2005 rating decision, the RO continued an evaluation of 20 percent for the Veteran's thoracolumbar spine disability in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For evaluation of IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Veteran filed his claim for increased evaluation on November 24, 2004.  The relevant evidence in this case consists of VA examinations conducted in March 2005, May 2007, May 2012, November 2013, and March 2015, VA treatment records, Social Security Administration (SSA) records, as well as the Veteran's statements.  

VA treatment records in February 2005 showed that the Veteran's low back pain symptoms were progressive and severe with radiating pain to both feet and associated paresthesia.  He had difficulty with prolonged sitting, walking, and standing, and urgency of urination but no incontinence.  His range of motion was markedly limited due to pain, but a detailed examination was not conducted due to pain.  Magnetic resonance imaging (MRI) of the spine revealed degenerative disc disease (DDD). 

At his March 2005 VA examination, the Veteran reported that he did not have any flare-ups, and that he could walk less than one block and stand for about 10 minutes.  He denied any bowel or bladder incontinence but stated that he had bowel and urinary urgency.  He contended that the pain radiated down to his feet and that he had paresthesia involving his feet.  The examiner remarked that the Veteran was severely limited in doing moderate and heavy chores and reported difficulty maintaining employment.  Range of motion was flexion of 80 degrees, extension of 15 degrees, lateral flexion in both direction of 15 degrees, and lateral rotation in both directions of 20 degrees.  He diagnosed the Veteran with degenerative joint disease (DJD) of the lumbar spine with clinical radiculopathy concern of spinal stenosis.  He opined that it was "conceivable [that the Veteran's] defect could be higher although at this point he [had] severe impairment related to his low back pain."

SSA records in July 2005 revealed that the Veteran could walk about 100 feet or about 10 to 15 minutes before having to rest for at least 30 minutes.  An examination found that the Veteran had tenderness over the lumbar area and that he had difficulty getting up and down from the examination table.  He used a four-prong cane and walked very slowly and with an antalgic gait.  His balance was extremely poor and he was unable to perform heel walk, toe walk, or heel to toe walk without being very unsteady and almost falling.  Range of motion was flexion of 35 degrees and he could not attempt to squat and rise.  The examiner remarked that "the Veteran had markedly limited range of motion in his spine as well as his knees" and opined that the Veteran is "markedly limited in his activities" as he could not "sit, stand, lift or walk for even up to an hour or two in an 8-hour workday."

VA treatment records reflected a diagnosis of arthritis in the lumbarsacrum spine in November 2005.  In December 2005 and June 2006, the Veteran complained of constant, aching low back pain that was exacerbated with movement and affected his normal activities.  

At his May 2007 VA examination, the Veteran denied any bowel or bladder incontinence and urgency, as well as erectile dysfunction.  The examiner noted a history of fatigue, decreased motion, stiffness, weakness, and pain in the lumbar spine that the Veteran described as a constant stabbing, shooting type of pain.  He claimed to experience radiating pain in the bilateral lower extremities with numbness and tingling.  The examiner remarked that there was no muscle spasm, atrophy, or weakness, but that the Veteran exhibited guarding, pain with motion, and tenderness.  The motor examination, lower extremities sensory examination, and reflex examination were normal, and there was no ankylosis of the thoracolumbar spine.  Range of motion was flexion of 60 degrees with pain at 55 degrees, extension of 25 degrees with pain at 20 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 25 degrees.  There was pain on motion, and the Veteran was unable to perform repetition testing due to excess pain.  The examiner reviewed the Veteran's x-rays and noted that the thoracolumbar spine appeared essentially normal with no evidence of compression fracture or dislocation.

VA treatment records in November 2007 and February 2010 reflected lower back pain described as a constant aching, throbbing, radiating pain that was exacerbated with movement and activities of daily living.  The Veteran stated that the pain affected his sleep, mood, normal work, and his ability to concentrate. 

At his May 2012 VA examination, the Veteran reported daily flare-ups, which were more severe during weather changes.  Range of motion was flexion of 50 degrees, extension of 0 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 30 degrees.  The Veteran was unable to perform repetition testing due to pain.  There was functional loss due to lessened movement, weakened movement, and disturbance in locomotion.  The examiner noted there was tenderness and guarding with abnormal gait.  Further, the examiner noted the Veteran experienced constant severe pain in his left lower extremity, as well as decreased muscle strength and absent deep tendon reflexes.  The examiner opined that the Veteran was totally disabled for gainful employment and was severely disabled due to his low back condition.

At his November 2013 Aid and Assistance or Housebound VA examination, the Veteran reported problems with his thoracolumbar spine and stated that if he fell, he was unable to get back up on his own.  The examiner noted that he used a cane to ambulate and that the Veteran estimated that he could walk 100 to 150 yards before needing a break.  The examiner also remarked that the Veteran was limited in his ability to forward flex and that he had muscle weakness in the bilateral lower extremities.  The examiner reviewed x-rays and diagnosed the Veteran with lumbar strain.

At his October 2014 VA examination, the Veteran reported constant moderate pain in his left lower extremity, as well as mild paresthesia and/or dysesthesias, and moderate paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  Further, the examiner found that the Veteran had normal muscle strength testing, hypoactive deep tendon reflexes, and normal sensory results in his left lower extremity in his bilateral lower extremities.  The examiner found that the Veteran had moderate incomplete paralysis of the left sciatic nerve.

At his March 2015 VA examination, the Veteran reported difficulty with all activities of daily living, such as dressing, driving, and performing routine household chores, but denied any flare-ups.  The examiner diagnosed him with mild multilevel DDD based on x-rays in January 2014.  The examiner opined that the Veteran's thoracolumbar spine disability made it difficult for him to lift, bend, and walk.  The examiner, however, remarked that the Veteran stated that could not "do anything" due to a recent car accident and that he refused to cooperate with the examiner's attempts to measure his range of motion.  The Veteran became belligerent when the examiner attempted to discuss the requirements of the examination and left the examination room. 

Upon review of the evidence, the Board finds that an evaluation in excess of 20 percent for low back strain for the entire appeal period is not warranted.

The Board notes that VA treatment records, SSA records, and VA examinations in March 2005, May 2007, May 2012, November 2013, and March 2015 do not reflect forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Specifically, the Board finds that during the entirety of the appeal period, the Veteran demonstrated flexion of no worse than 35 degrees.  The Veteran reported daily flare-ups during his May 2012 VA examination, and the examiner noted that the Veteran was unable to perform repetitive range of motion testing due to pain.  Further, the May 2012 VA examination noted at which degree objective evidence of pain began and the maximum end points for each movement.  The Board finds that the findings of the examination are sufficient to satisfy the Deluca and Mitchell criteria.  Therefore, the Board does not find that an evaluation in excess of 20 percent for the entirety of the appeal period is warranted.  See 38 C.F.R. § 4.71(a), General Rating Formula.

The Board has also considered the Veteran's contentions that his low back strain is more disabling than his currently evaluated 20 percent rating.  The Board notes that the Veteran is competent to report that he has pain, muscle spasms, or tenderness.  When, however, the interpretation of objective medical tests are involved, lay evidence is not competent to assess the severity of the disorder.  Thus, because the diagnostic code requires measurements of the Veteran's ability to forward flex, or a medical opinion diagnosing favorable ankylosis of the thoracolumbar spine, the Veteran is not competent to render an opinion with respect to the severity of his condition.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Veteran's lay statements with respect to the severity of his service-connected low back strain do not constitute competent evidence and have little to no probative value.  

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  At the May 2012 VA examination, the examiner diagnosed the Veteran with IVDS and stated that he did not have any incapacitating episodes over the past 12-month period.  Thus, a rating under IVDS is not warranted in this case.  

Lastly, the Board finds that the Veteran does not have other neurological disorders.  In that connection, the Board notes that although the Veteran stated that he had bowel and bladder urgency in 2005, VA physicians and VA examiners found that he did not have bowel or bladder incontinence due to his lumbar spine disability.  In addition, the Veteran specifically denied experiencing any bowel and bladder incontinence at each VA examination.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The Board has also considered whether staged ratings would be warranted; however, the evidence of record does not show that an evaluation in excess of 20 percent for lower back strain would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 509-10.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation in excess of 20 percent for low back strain for the entirety appeal period must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237.  

B.  Radiculopathy of the Left Lower Extremity

In its June 2012 rating decision, the RO evaluated the Veteran's radiculopathy of the left lower extremity in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8521, for impairment of the external popliteal nerve (common peroneal).  Under this diagnostic code, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis.  Complete paralysis consists of foot drop and slight drop of the first phalanges of all toes, inability to dorsiflex the foot, inability to extend (dorsal flexion) the proximal phalanges of the toes; inability to abduct the foot; weakened ability to adduct; and anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2015).

Relevant evidence of record consists of VA examinations in May 2012 and October 2014.

At his May 2012 VA examination, the examiner noted that the Veteran had decreased muscle strength in his left leg, absent deep tendon reflexes in his left knee and ankle, and decreased sensory results in his left thigh, knee, ankle, and toes.  Further, the examiner noted that the Veteran had constant severe pain in his left lower extremity.  At his October 2014 VA examination, the Veteran had constant moderate pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  He also exhibited normal muscle strength testing, hypoactive deep tendon reflexes, and normal sensory results in his left lower extremity.  The examiner found that he had moderate incomplete paralysis of the sciatic nerve.

Upon review of the evidence, the Board finds that an evaluation in excess of 30 percent for radiculopathy of the left lower extremity for the entire appeal period is not warranted.  Specifically, the Board notes that the VA examinations show that the Veteran had severe constant pain in his left lower extremity in May 2012, and moderate constant pain in October 2014.  There is no evidence in the record that the Veteran had complete paralysis with foot drop and slight drop of the first phalanges of all toes, inability to dorsiflex the foot, inability to extend (dorsal flexion) the proximal phalanges of the toes; inability to abduct the foot; weakened ability to adduct; and anesthesia covers the entire dorsum of the foot and toes.  To the contrary, the November 2014 VA examiner noted that the Veteran was not in acute distress, and there were no signs of malaise.  Therefore, the evidence of record does not show that a rating in excess of 30 percent for radiculopathy of the left lower extremity would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that an evaluation in excess of 30 percent for radiculopathy of the left lower extremity would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation in excess of 30 percent for radiculopathy of the left lower extremity for the entirety appeal period must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8521.  

III.  Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  In the case of the Veteran's thoracolumbar spine disability, he reported symptoms of pain and limitation of motion.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015).  The other symptoms are contemplated in the specific diagnostic code.  In regard to his radiculopathy, the Veteran claimed symptoms such as severe radiating pain, which is contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484, 495, (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As a result, the Board concludes that a remand for referral for consideration of an extraschedular evaluation is not warranted.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating higher than 20 percent for low back strain is denied. 

Entitlement to an initial disability rating in excess of 30 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


